         Case 2:21-cr-00171-GEKP Document 1 Filed 04/20/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                              CRIMINAL NO:

              v.                                       DATE FILED:

LAQUAN SIMS                                            VIOLATION:
                                                       18 U.S.C. S 922(g)(l) (felon in
                                                       possession of firearm - I count)
                                                       Notice of forfeiture

                                        INDICTMENT

                                        COUNT ONE

THE GRAND JURY CHARGES THAT:

              On or about October 31,2019, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                       LAQUAN SIMS,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Kel-Tec .380 caliber semi-automatic pistol, bearing serial number KAW31,

loaded with six live rounds of .380 caliber ammunition, and the firearm was in and affecting

interstate and foreign commerce.

              In violation of Title 18, United States Code, Section 922(g(l).
          Case 2:21-cr-00171-GEKP Document 1 Filed 04/20/21 Page 2 of 3




                                    NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(9)(1) set

forth in this indictment, defendant

                                          LAQUAN SIMS

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of such violation, including:

               1.   a   Kel-Tec, .380 caliber semi-automatic pistol, bearing serial number KAW3I;

                    and

               2.   six live rounds of .380 caliber ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18,


United States Code, Section 924(d).

                                                       A TRUE BILL:




                                                       GRAND JURY FO




JENNIFER ARBITTI E RIIryI LL IAMS
ACTING UNITED STATES ATTORNEY
                            !a                                                     e
                            6'-                                                    z
                                                                                   l-l    =
                            o      Qt)
                                                                                   Fl
                            -i:r
                                                                                   l!
                                                                                   v-
                       E    o' .o,                                                 a
                       o    o' N)
                                                                                   rl
                       o-                                  Fl
                                N)
                 ^='        ='                             F
                                                           E
                                                                                   -
                                                                                   I
                            EC'                                                    Ll
                            ox                             EI                      0
                       o
                                                           r1                      I
                       o                                                     H\J
                       o                                                     t:'   r-'(
                                   .D'
                                                           z                 x(n
                                                                             d!
                                                           Fl                CJ
       lo                                                  tn    l^
                                                                             lt
                                                                 t(    .,t
                                                                                   ^r
                                   5            r          \./   l-          \J    \l
                                                FD
                                   U                             tla
                                   vv           aq               Ii.         Ef    \ I
                                   a            -n               l<
            o                      a     \/                      16aO-1.
            o
                                   aD
                                   (hl          t.D
                                                z. s''ii   Fl    l-Ot!
            2f                     9.?          C'         LTI   lYrfr -u
                                   ^q
                                   -
                                         I lt                    l<                i.r
                                                F>
                                                                 la'
                                                                 t-.
                                                                       I     J
                 f.J
                                   +)
                                   ^Z -l        (nv              lo:J
                                                                 lra
                                                           E1                k
                                   Fl
                                   o                                         z
                                   8D
                                   Ft                      ?
                                                           E
                                                           bd                ID
                                    I                      H
                                                           .a)
                                                           l-{
                                   o                       o
                                   o
Case 2:21-cr-00171-GEKP Document 1 Filed 04/20/21 Page 3 of 3
